  Case 5:20-mj-00009-DW Document 4 Filed 01/21/20 Page 1 of 1 PageID #: 14



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION



IN THE MATTER OF THE SEARCH OF:                            20-MJ-09
One 2002 Chevrolet Silverado pickup truck,
green in color, bearing SD license plate W2122,
and registered to Keisha Hays,
YIN number 2GCEK19T621291159



      The United States hereby moves this Court for an order permanently sealing

this case as the suspects initially identified have been determined to have not been

involved and will no longer be a part of this investigation or any potential

indictments.


      Dated this AT day of January, 2020.
                                    RONALD A. PARSONS,JR.
                                    Urnted)Stat^s-AttQrney



                                     jaiUh b. collinj
                                    (Senior Litigation Counsel
                                    ^ United States Attorney
                                         9th Street #201
                                    Rapid City, SD 57701
                                    Telephone: (605)342-7822
                                    E-Mail: Sarah.B.Collins@usdoi.gov
